DETAILED ACTION
This Office Action is in response to an application that was filed on 04/20/2020. Claims 1-17 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations "a first mounting portion disposed in the interposer body and opposing the first bonding portion in the second direction" and "a second mounting portion disposed in the interposer body and opposing the second bonding portion in the second direction", where the limitations are confusing. Applicant's specification in ¶[0010] and the cited limitations are contradicting Figs. 3-5 where the Figs. 3-5 clearly shows first mounting portion 222 opposes the first bonding portion 221 in the Z or third direction; and where Figs. 3-5 clearly shows second mounting portion 232 opposes the second bonding portion 231 in the Z or third direction. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation contradicting Figs. 3-5. Claim 2 will be examined with the limitations "a first mounting portion disposed in the interposer body and opposing the first bonding portion in the third direction" and "a second mounting portion disposed in the interposer body and opposing the second bonding portion in the third direction".
Claims 4-5 and 9-11 are rejected since the base claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
Claim 5 in addition, discloses the phrase "high melting points" in the limitation of the solder, where "high" is a relative term which renders the claim indefinite.  The phrase “high melting point" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose the degrees of what that is considered "high melting point" of the solder.  Therefore, the specification does not provide a standard for ascertaining what would be "high melting point".  For examination purposes the phrase “high melting point” has been construed to cover any solder melting point without regard to what applicant may or may not consider being acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 4, 5, 6, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 2014/0284089 A1 and Hattori #1 hereinafter), in view of Hattori et al. (US 2013/0284.507 A1 and Hattori #2 hereinafter), and in further view of Jeon et al. (US 2014/0116766 A1 and Jeon hereinafter, indicated in the 02/09/2021 IDS).
Regarding claim 1, Hattori #1 discloses an electronic component (item 1 of Figs. 2A-3C and ¶[0080 & 0094] shows and indicates electronic component 1), comprising: a multilayer capacitor including a capacitor body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, fifth and sixth surfaces connected to the first and second surfaces and to the third and fourth surfaces and opposing each other (items 2, 21 of Figs. 1A-3C and ¶[0081-0082 & 0085] shows and indicates multilayer capacitor 2 {laminated capacitor} including capacitor body 21 {laminate}, where capacitor body 21 having a parallelepiped shape has a first surface {first side surface indicated in ¶[0082] used as 1st surface that is the mounting surface indicated in ¶[0085]} and second surfaces {second side surface indicated in ¶[0082] used as 2nd surface indicated in ¶[0085]} opposing each other, third surface {first end surface that is the left side of Fig. 1B remaining as 3rd surface indicated in ¶[0082]} and fourth surfaces {second end surface that is the right side of Fig. 1B remaining as 4th surface indicated in ¶[0082]} connected to the first and second surfaces and opposing each other, fifth surface {first main surface indicated in ¶[0082] used as 5th surface indicated in ¶[0085]} and sixth surface {second main surface indicated in ¶[0082] used as 6th surface indicated in ¶[0085]} connected to the first and second surfaces and to the third and fourth surfaces and opposing each other), and first and second external electrodes disposed on both ends of the capacitor body in a first direction in which the third and fourth surfaces of the capacitor body are connected to each other, respectively (items 22A, 22B of Figs. 1A-1B_2A-3B and ¶[0083] shows and indicates first external electrode 22A disposed on third surface end of capacitor body 21 and second external electrode 22B disposed on on the fourth surface end of capacitor body 21, where external electrodes 22A & 22B are disposed in a first direction between the third and fourth surfaces of capacitor body 21, and where external electrode 22A is connected to the third surface and external electrode 22B is connected to the fourth surface); and an interposer including an interposer body and first and second external terminals disposed on both ends of the interposer body opposing in the first direction, and disposed on a side of the first surface of the multilayer capacitor (items 3, 31 of Figs. 2A-3A & items 32A, 32B of Figs. 2B-2C & items 33A, 33B, 34A, 34B of Figs. 2A_2C-3B  and ¶[0085-0086] shows and indicates interposer 3 {substrate-type terminal} including interposer body  31 {substrate main body} and first external terminal 32A_34A_33A {first component connection electrode 32A, first connection electrode 34A, and first external connection electrode 33A} and second external terminal 32B_34B_33B {second component connection electrode 32B, second connection electrode 34B, and second external connection electrode 33B} disposed on both ends of interposer body 31 opposing in the first direction, where first external terminal 32A section and second external terminal 32B section are disposed on a side of the first surface of multilayer capacitor 2), wherein the capacitor body includes a plurality of dielectric layers and a plurality of first and second internal electrodes alternately disposed with the dielectric layer interposed therebetween in a second direction in which the fifth and sixth surfaces of the capacitor body are connected to each other (item 23 of Fig. 1B and ¶[0082_0085 & 0104] shows and indicates where capacitor body 21 includes a plurality of dielectric layers {ceramic dielectric layers} and a plurality of first and second internal electrodes 23 alternately disposed with the dielectric layer interposed in-between in the second direction in which the fifth and sixth surfaces of capacitor body 21 are connected to each other, where ¶[0085 & 0104] indicates the surface direction of internal electrodes 23 is perpendicular to the mounting surface of interposer 3), and wherein the first and second internal electrodes are exposed through the third and fourth surfaces of the capacitor body, respectively (Fig. 1B and ¶[0013 & 0024] & claims 1_7_12 shows and indicates where first internal electrodes 23 are exposed through the third surface of the capacitor body 21 to electrically connect to the first external electrode 22A, and where second internal electrodes 23 are exposed through the fourth surface of capacitor body 21 to electrically connect to the second external electrode 22B).
Hattori #1 discloses the claimed invention except a first and second solder fillet limiting layers disposed respectively on upper sides of both surfaces of each of the first and second external terminals in the first direction.
Hattori #2 discloses a first and second solder fillet limiting layers disposed respectively on upper surfaces of each of the first and second external terminals in the first direction (items Re12, 12D of Figs. 9A-9C & items 121D, 122D, 1211D, 1221D of Figs. 9A-9B and ¶[0105-0106] shows and indicates where first fillet limiting layer Re12-left {left solder resist film Re12} is disposed on upper surface 1211D of the first external terminal 121D (IP electrode} of interposer 12D,  and where second fillet limiting layer Re12-right {right solder resist film Re12} is disposed on upper surface 1221D of the second external terminal 122D {IP electrode} of interposer 12D, where first fillet limiting layer Re12-left and second fillet limiting layer Re12-right are in the first direction; therefore, the electronic component of Hattori #1 will have a first and second solder fillet limiting layers disposed respectively on upper surfaces of each of the first and second external terminals in the first direction by incorporating the interposer with solder resist film structure of Hattori #2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second solder fillet limiting layers disposed respectively on upper surfaces of each of the first and second external terminals in the first direction into the structure of Hattori #1. One would have been motivated in the electronic component of Hattori #1 and have the first and second solder fillet limiting layers be disposed respectively on upper surfaces of each of the first and second external terminals in the first direction in order to control the excessive applied solder indicated by Hattori #1 in ¶[0096], and prevent the solder rising in the upper surfaces of the external terminals, as indicated by Hattori #2 in ¶[0107], in the electronic component of Hattori #1.
However, Hattori #1 and Hattori #2 does not disclose a first and second solder fillet limiting layers disposed respectively on upper sides of both surfaces.
Jeon discloses a first and second solder fillet limiting layers disposed respectively on upper sides of both surfaces (items 10, 80, 44 of Fig. 5 & items 10, 80, 42 of Fig. 6 and ¶[0066-0069] shows and indicates first solder fillet limiting layer 80-left {left non-conductive layer 80} disposed on the upper side of surface 42 {upper side surface of first external electrode 42 of multilayered chip capacitor 10}, and second solder fillet limiting layer 80-right {right non-conductive layer 80} disposed on the upper side of surface 44 {upper side surface of second external electrode 44 of multilayered chip capacitor 10}; therefore, the electronic component of modified Hattori #1 will have a first and second solder fillet limiting layers disposed respectively on upper sides of both surfaces by incorporating the non-conductive layer structure of Jeon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second solder fillet limiting layers disposed respectively on upper sides of both surfaces into the structure of modified Hattori #1. One would have been motivated in the electronic component of modified Hattori #1 and have the first and second solder fillet limiting layers be disposed respectively on upper sides of both surfaces in order to control the excessive applied solder indicated by Hattori #1 in ¶[0096], and decrease the height of the solder fillets in the upper side surfaces of the external terminals, as indicated by Jeon in ¶[0069], in the electronic component of modified Hattori #1.

Regarding claim 2, modified Hattori #1 discloses an electronic component, wherein the first external terminal includes a first bonding portion disposed in the interposer body and connected to the first external electrode, a first mounting portion disposed in the interposer body and opposing the first bonding portion in the third direction, and a first connection portion disposed in the interposer body and connecting the first bonding portion to the first mounting portion (Hattori #1: Fig. 2C and ¶[0086 & 0089] shows and indicates where the first external terminal 32A_34A_33A includes a first bonding portion 32A disposed in interposer body 31 and connected to the first external electrode 22A, a first mounting portion 33A disposed in interposer body 31 and opposing first bonding portion 32A in the third direction, and a first connection portion 34A disposed in the interposer body 31 and connecting the first bonding portion 32A to the first mounting portion 33A), wherein the second external terminal includes a second bonding portion disposed in the interposer body and connected to the second external electrode, a second mounting portion disposed in the interposer body and opposing the second bonding portion in the third direction, and a second connection portion disposed in the interposer body and connecting the second bonding portion to the second mounting portion (Hattori #1: Fig. 2C and ¶[0086 & 0089] shows and indicates where the second external terminal 32B_34B_33B includes a second bonding portion 32B disposed in interposer body 31 and connected to the second external electrode 22B, a second mounting portion 33B disposed in interposer body 31 and opposing second bonding portion 32B in the third direction, and a second connection portion 34B disposed in the interposer body 31 and connecting the second bonding portion 32B to the second mounting portion 33B), wherein the first solder fillet limiting layer is disposed on an external surface of an upper portion of the first connection portion and is elongated in the second direction of the capacitor body, and wherein the second solder fillet limiting layer is disposed on an external surface of an upper portion of the second connection portion and is elongated in the second direction (Hattori #2: items 11, 110 of Figs. 9A_9C and ¶[0066 & 0105-0106] shows and indicates where  first solder fillet limiting layer Re12 is disposed on the external surface of an upper portion 1211D and is elongated in the second direction of capacitor body 110 {component body of  multilayer ceramic capacitor 11}, and where the second solder fillet limiting layer Re12 is disposed on an external surface of an upper portion 1221D and is elongated in the second direction of capacitor body 110 {component body of  multilayer ceramic capacitor 11}; Jeon: Figs. 5-6 and ¶[0066-0069] is reasonably interpret to show and indicate where first solder fillet limiting layer 80-left is disposed on an external surface of an upper portion of the first connection portion of surface 42 {upper portion of the first connection portion of external electrode 42 having a “[” shape}, and where second solder fillet limiting layer 80-right is disposed on an external surface of an upper portion of the second connection portion of surface 44 {upper portion of the second connection portion of external electrode 44 having a “]” shape}).

Regarding claim 3, modified Hattori #1 discloses an electronic component, wherein the first and second solder fillet limiting layers comprise an organic material (Hattori #2: Figs. 9A-9B and ¶[0105-0106] shows and indicates first fillet limiting layer Re12-left and second fillet limiting layer Re12-right; Jeon: Figs. 5-6 and ¶[0022] indicates where first solder fillet limiting layer 80-left and second solder fillet limiting layer 80-right are comprised of an organic material {polymer}).

Regarding claim 4, modified Hattori #1 discloses an electronic component, wherein a conductive adhesive is disposed in a region between the first and second external electrodes and a region between the first and second bonding portions (Hattori #1: Figs. 2A-3C and ¶[0089] indicates where a conductive adhesive {solder} is disposed in a region between the first external electrode 22A and first bonding portion 32A, and where a conductive adhesive {solder} is disposed in a region between the second external electrode 22B and second bonding portion 32B).

Regarding claim 5, modified Hattori #1 discloses an electronic component, wherein the conductive adhesive is a solder having a high melting point (Hattori #1: Figs. 2A-3C and ¶[0089] indicates where a conductive adhesive is a solder that understandably has a high melting point).

Regarding claim 6, modified Hattori #1 discloses an electronic component, wherein the first and second external electrodes have cross-sectional surfaces having a "[" shape and a "]" shape, respectively (Hattori #1: Figs. 2A_3A and ¶[0083] shows and indicates where first external electrode 22A has cross-sectional surfaces having a "[" shape, and where second external electrode 22B has cross-sectional surfaces having a "]" shape).

Regarding claim 7, modified Hattori #1 discloses an electronic component, wherein the interposer body comprises alumina (Hattori #1: Figs. 2A-3A and ¶[0110] indicates where interposer body 31 is comprised of alumina).

Regarding claim 8, modified Hattori #1 discloses an electronic component, wherein the first and second external electrodes include first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively, and first and second band portions extending from the first and second connection portions to a portion of the first surface of the capacitor body, respectively (Hattori #1: Figs. 2A-3A and ¶[0083] shows and indicates where first external electrode 22A includes first connection portion 22A-connection-portion disposed on the third surface of capacitor body 21, and where second external electrode 22B includes second connection portion 22B-connection-portion disposed on the fourth surface of capacitor body 21; and where first external electrode 22A includes first band portion 22A-band-portion extending from the first connection portion 22A-connection-portion to a portion of the first surface of capacitor body 21, and where second external electrode 22B includes second band portion 22B-band-portion extending from the second connection portion 22B-connection-portion to a portion of the first surface of capacitor body 21).

Regarding claim 12, modified Hattori #1 discloses an electronic component, wherein a length of the interposer taken in the first direction is less than a length of the multilayer capacitor taken in the first direction, and wherein a length of the interposer taken in the second direction is less than a length of the multilayer capacitor taken in the second direction(Hattori #1: Figs. 2A-2C and ¶[0088] shows and indicates where the length of interposer 3 taken in the first direction to be less than a length of multilayer capacitor 2 taken in the first direction {dimension of substrate main body 31 in the longitudinal direction is preferably less than or equal to about 1.5 times the dimension (L) of laminated capacitor 2 in the longitudinal direction}, and wherein a length of interposer 3 taken in the second direction is less than a length of the multilayer capacitor 2 taken in the second direction {dimension of substrate main body 31 in the shorter direction is preferably less than or equal to about 1.5 times the dimension (W) of laminated capacitor 2 in the shorter direction}).

Claims 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori #1, in view of Hattori #2, and in further view of Jeon.
Regarding claim 13, Hattori #1 discloses an electronic component (item 1 of Figs. 2A-3C and ¶[0080 & 0094] shows and indicates electronic component 1), comprising: a multilayer ceramic capacitor (items 2, of Figs. 1A-3C and ¶[0081] shows and indicates multilayer capacitor 2 {laminated capacitor}) including: a capacitor body, a first external electrode disposed on a first side surface and a bottom surface of the capacitor body (items 21, 22A of Figs. 1A-1B_2A-3B and ¶[0082-0083 & 0085] shows and indicates where multilayer capacitor 2 includes capacitor body 21 {laminate} and a first external electrode 22A disposed on the first side surface {first end surface that is the left side surface of Fig. 1B} and a bottom surface {first main surface used as the bottom surface indicated in ¶[0085]} of capacitor body 21), and a second external electrode disposed on a second side surface and the bottom surface of the capacitor body (item 22A of Figs. 1A-1B_2A-3B and ¶[0082-0083 & 0085] shows and indicates where multilayer capacitor 2 includes a second external electrode 22A disposed on the second side surface {second end surface that is the right side surface of Fig. 1B} and a bottom surface {first main surface used as the bottom surface indicated in ¶[0085]} of capacitor body 21), the second external electrode being spaced apart from the first external electrode on the bottom surface (Figs. 1A-1B_2A-3B and ¶[0083 & 0085] shows and indicates second external electrode 22B being spaced apart from first external electrode 22A on the bottom surface), the second side surface being opposite the first side surface in a length direction (Figs. 1A-1B_2A-3B and ¶[0082] shows and indicates second side surface {second end surface} being opposite the first side surface {first end surface} in a length direction {longitudinal direction}); and an interposer (item 3 of Figs. 2A-3A and ¶[0085-0086] shows and indicates interposer 3 {substrate-type terminal}) including: an interposer body, a first external terminal disposed on a first end of the interposer body including on a first side surface of the interposer body (item 31 of Figs. 2A-3A & item 32A of Figs. 2B-2C & items 33A, 34A of Figs. 2A_2C-3B  and ¶[0085-0086] shows and indicates where interposer 3 includes interposer body 31 {substrate main body} and a first external terminal 32A_34A_33A {first component connection electrode 32A, first connection electrode 34A, and first external connection electrode 33A} disposed on a first end of interposer body 31 that includes a first side surface of interposer 3), a second external terminal disposed on a second end of the interposer body including on a second side surface of the interposer body opposing the first side surface of the interposer body (item 32B of Figs. 2B-2C & items 33B, 34B of Figs. 2A_2C-3B  and ¶[0085-0086] shows and indicates interposer 3 includes a second external terminal 32B_34B_33b {second component connection electrode 32B, second connection electrode 34B, and second external connection electrode 33B} disposed on a second side surface of interposer body 31 opposing the first side surface of interposer body 31).
Hattori #1 discloses the claimed invention except a first and second solder fillet limiting layers disposed respectively on upper portions of the first and second external terminals along respective side surfaces of the interposer body.
Hattori #2 discloses a first and second solder fillet limiting layers disposed respectively on upper portions of the first and second external terminals along respective surfaces of the interposer body (items Re12, 12D of Figs. 9A-9C & items 121D, 122D, 1211D, 1221D of Figs. 9A-9B and ¶[0105-0106] shows and indicates where first fillet limiting layer Re12-left {left solder resist film Re12} is disposed on upper surface 1211D of the first external terminal 121D (IP electrode} of interposer 12D,  and where second fillet limiting layer Re12-right {right solder resist film Re12} is disposed on upper surface 1221D of the second external terminal 122D {IP electrode} of interposer 12D; therefore, the electronic component of Hattori #1 will have  a first and second solder fillet limiting layers disposed respectively on the upper portions of the first and second external terminals along respective surfaces of the interposer body by incorporating the interposer with solder resist film structure of Hattori #2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second solder fillet limiting layers disposed respectively on upper portions of the first and second external terminals along respective surfaces of the interposer body into the structure of Hattori #1. One would have been motivated in the electronic component of Hattori #1 and have the first and second solder fillet limiting layers be disposed respectively on upper portions of the first and second external terminals along respective surfaces of the interposer body in order to control the excessive applied solder indicated by Hattori #1 in ¶[0096], and prevent the solder rising in the upper surfaces of the external terminals, as indicated by Hattori #2 in ¶[0107], in the electronic component of Hattori #1.
However, Hattori #1 and Hattori #2 does not disclose a first and second solder fillet limiting layers disposed along respective side surfaces.
Jeon discloses a first and second solder fillet limiting layers disposed along respective side surfaces (items 10, 80, 44 of Fig. 5 & items 10, 80, 42 of Fig. 6 and ¶[0066-0069] shows and indicates first solder fillet limiting layer 80-left {left non-conductive layer 80} is disposed along the side of surface 42 {side surface of first external electrode 42 of multilayered chip capacitor 10}, and second solder fillet limiting layer 80-right {right non-conductive layer 80} disposed along the side of surface 44 {side surface of second external electrode 44 of multilayered chip capacitor 10}; therefore, the electronic component of modified Hattori #1 will have a first and second solder fillet limiting layers disposed along respective sides surfaces by incorporating the non-conductive layer structure of Jeon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second solder fillet limiting layers disposed along respective side surfaces into the structure of modified Hattori #1. One would have been motivated in the electronic component of modified Hattori #1 and have the first and second solder fillet limiting layers be disposed along respective side surfaces in order to control the excessive applied solder indicated by Hattori #1 in ¶[0096], and decrease the height of the solder fillets in the side surfaces of the external terminals, as indicated by Jeon in ¶[0069], in the electronic component of modified Hattori #1.

Regarding claim 14, modified Hattori #1 discloses an electronic component, wherein the first and second solder fillet limiting layers comprise an organic material (Hattori #2: Figs. 9A-9B and ¶[0105-0106] shows and indicates first fillet limiting layer Re12-left and second fillet limiting layer Re12-right; Jeon: Figs. 5-6 and ¶[0022] indicates where first solder fillet limiting layer 80-left and second solder fillet limiting layer 80-right are comprised of an organic material {polymer}).

Regarding claim 15, modified Hattori #1 discloses an electronic component, wherein a length and width of the interposer is smaller than a length and width of the bottom surface of the multilayer ceramic capacitor respectively (Hattori #1: Figs. 2A-2C and ¶[0088] shows and indicates where the length and width of interposer 3 is smaller than a length and width of multilayer capacitor 2 {dimension of substrate main body 31 in the longitudinal direction is preferably less than or equal to about 1.5 times the dimension (L) of laminated capacitor 2 in the longitudinal direction; and dimension of substrate main body 31 in the shorter direction is preferably less than or equal to about 1.5 times the dimension (W) of laminated capacitor 2 in the shorter direction}).

Regarding claim 16, modified Hattori #1 discloses an electronic component, wherein the first and second external terminals of the interposer electrically and physically contact portions of the first and second external electrodes disposed on the bottom surface of the multilayer ceramic capacitor respectively (Hattori #1: Figs. 2A-3B and ¶[0089] indicates where first external terminal 32A section of first external terminal 32A_34A_33A of interposer 3 is electrically and physically contact portion of first external electrode 22A disposed on the bottom surface of multilayer ceramic capacitor 2; and where second external terminal 32B section of second external terminal 32B_34B_33b of interposer 3 is electrically and physically contact portion of the second external electrode 22B disposed on the bottom surface of multilayer ceramic capacitor 2).

Regarding claim 17, modified Hattori #1 discloses an electronic component, wherein each of the first and second external terminals of the interposer has a C-shape so as to be disposed on a top, a bottom and a side surface of the interposer, the top surface of the interposer being relatively proximate to the bottom surface of the multilayer ceramic capacitor (Hattori #1: Figs. 2A-3B and ¶[0086 & 0089] indicates where first external terminal 32A_34A_33A of interposer 3 has a C-shape so as to be disposed on a top surface {first external terminal 32A section}, a bottom surface {first external terminal 33A section} and a side surface {first external terminal 34A section} of interposer 3; and where second external terminal 32B_34B_33B of interposer 3 has a C-shape so as to be disposed on a top surface {second external terminal 32B section}, a bottom surface {second external terminal 33B section} and a side surface {second external terminal 34B section} of interposer 3; and where the top surface of interposer 3 is approximately close to the bottom surface of multilayer ceramic capacitor 2).

Allowable Subject Matter
Claim 9 would be allowable if base claim 2 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Son et al. (US 2019/0066919 A1, cited in the 02/09/2021 IDS and the 11/11/2020 Korean First Office Action in the Korean Patent Application No. 10-2019-0178486) discloses an electronic component that is comprised of a multilayer capacitor mounted on an interposer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847